Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 30, 2022, has been entered.  Claims 1, and 3-9, remain pending in this application.  

Response to Arguments
Applicant’s arguments, see pages 5-8, filed in a reply dated March 30, 2022, with respect to claims 1 and 3-9 have been fully considered and are persuasive.  The rejections of claims 1 and 3-9 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention has a combination of elements that are either not specifically described in the prior art and there is no motivation to combine the elements.  Specifically, the aural water removal suction apparatus of the present invention includes a bifurcated portion that is horseshoe-shape that is coupled to the stem piece of the mouthpiece and results in the pair of ear tubes moving from a crossed position and an alternative wear position.  The closest prior art with respect to this limitation is Oster illustrating a stethoscope having an optional horse-U shaped tubing 16 that is not connected to the mouthpiece and having ear tubes that move from a crossed position and an alternative wear position.  In addition, a stethoscope is not an aural water removal suction apparatus that includes a mouthpiece.  None of the prior art reference teach or suggest a connector portion of the mouthpiece extending perpendicularly from a junction with the bifurcated portion in combination with the rest of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                         

/PHILIP R WIEST/Primary Examiner, Art Unit 3781